T'..   -                        Y   .. -         .             f'..    -
                                                                                                     '
                                                                                                     f .. -                   .
                                                                                                                                     '
                                                                                                                                      Y   .. -                .
                                                                                                                                                                        '
                                                                                                                                                                        Y    .   -        .

              Case 1:19-cr-20674-DPG Document 406 Entered on FLSD Docket 09/10/2021 Page 1 of- 1lw
       c.s.oepartm entofzustice                                                                               PR O C ESS                  CEIPT A ND                    TU
                                                      . ..-                  .   s.
       UnitedStatesl
                   M arshalsService                   '*''
                                                         t.'
                                                           *
                                                           '
                                                           v'
                                                           :-..,           '
                                                                           - l ffw.
                                                                                 ë-'
                                                                                   -.t-
                                                                                   .                          See''
                                                                                                                  /??.
                                                                                                                     $'
                                                                                                                      !'
                                                                                                                       1?/t.?/'
                                                                                                                              f?/?,
                                                                                                                                  sI.
                                                                                                                                    l?
                                                                                                                                     r.-
                                                                                                                                       %dl'
                                                                                                                                          j'ivvt?/
                                                                                                                                                 -'/.
                                                                                                                                                    '
                                                                                                                                                    .
                                                                                                                                                    z'(
                                                                                                                                                      )L?c'ss-
                                                                                                                                                             /
                                                                                                                                                             .
                                                                                                                                                             ?).
                                                                                                                                                               k1-)s
                                                                                                                                                                   h'
                                                                                                                                                                    ,
                                                                                                                                                                    -.
                                                                                                                                                                     ,J
                                                                                                                                                                      -/f
                                                                                                                                                                        -//'-
                                                                                                                                                                            $
                                                                                                                                                                            '
                                                                                                                                                                            /?t//''
       PLAINTIFF                                            Ajg )1                                                           cotm'rcAsilNIJMBER
        UNITED STATES                                                                                                         19-20674-CR-DPG
       DEFENDANT                                       6X          .-                                                        TYPEOFPROCESS
        JO SHUA RYAN JO LES                                                                                                   Prelim inary OrderForfei
                                                                                                                                                     ture
                              NAME 0FINDIVIDUAL,COM PANY,CORPORATION,ETC.TO SERVE OR DESCRIPTION OFPROPERTY TO SEIZE 0R CONDEM N
             SERVE             $1,534,370.29inFundsfrom FirstCreditUnionAccountNumber1030020296256
                    AT        ADDRESS(StreetorAF'
                                                D,ApartmentNo.,CR/
                                                                 y,StateandZIPCode)
                          cIo USM S
       SEND NOTICE OFSERVICECOPY TO REQUESTERATNAMEAND ADDRESSBELOW                                                          Numberofprocesstobe                    1
       Ni                                                                                                                    servedwiththisForm285
          cole GrosnoftAUSA                                                                                                  Numberofpartiestobe
       99 NE 4th Street,7th Floor,                                                                                           sewedinthiscase                        1
       M iami,FL 33132                                                                                                       checkfbrsewice
                                                                                                                             onU.S.A.                               X
       SPECIALINSTRUCTIONSOROTHERINFORMATIONTHATWILLASSISTINEXPEDITING SERVICE(IneludeBusinessandAlternateAddresses,
       AlITelepkoneNl
                    le erx,andfy/falate/lTimesAvailableforService):
       Please serve Prelim inaryO rderofForfeiture.
        CATS # 19-F81-005122


       Signamre ofAttomeyotherOriginatorrequesting service onbelmlfof;                                        TELEPHONE NUM BER                   DATE
                                                        (i1 PLAINTIFF
       NICOLE G ROSNOFF Di
                         g i
                           tal
                             lysi
                                gn
                         ate:2021.ed bysl
                                        c
                                 07.27n9:o uE sRo
                                        14:1z-04, s
                                                0fruoFr Z DBFENDANT                                           305 961-9294
                                                                                                   7/27/2021       -


                           SPACE BELOW FO R USE O F U.S.M A RSHAL ON LY -DO NOT W R ITE BELOW THIS LINE
       lacknowledge receiptforthetotal     TotalProcess Districtof          Districtto      signamre ofAuthorized USMS Deputy orClerk                        Date
       numberofprocessindicated.                        origin              Serve
       (
       tSignonlyfor&5'
        han          -
                     w285f /more                j        No. ()4            xo, :4.                                                                          8/aj/zcz.
                                                                                                                                                                     !
            oneUSM 285issubmitted)
       Iherebycertifyandrett
                           zrnthatlIZIhavepersonallyserved,(7Ihavelegalevidenceofsenr
                                                                                    ice, haveexecutedasshownin''
                                                                                                               Remarks',theprocessdescribedonthe
       individual,company,corporation,etc.,attheaddressshownaboveontheontheindividual,comp y,comoration,etc.shownattheaddressinsertedbelow.
       C)lherebycertifyandretum thatIam unabletolocatetheindividual,company,torpol-
                                                                                  ation,etc.namedabove(Seeremarks&/t?At)
       Nameandtitleofindividualserved(l
                                      fnotshownabove)                       FILED BY                G         Dc .
                                                                                                               .
                                                                                                                             Date1/2c21           Tji
                                                                                                                                                    m
                                                                                                                                                    ze.
                                                                                                                                                                            E11am
                                                                                                                             8/3                      .co                   s pm
       Address(complet
                     eon%dfferentthanshovnabove)                                   SEF 2S 2221                               SignamreofU.S.Marsha rDeputy
                                                                                    ANGELA E.NOBLE
                                                                                   CLERK U .S,DIST.cT.
                                                                                   s.D,OF FLA.-MIAMI                                                                                  '
                                                                   Costssltown on tl//t/ty-/
                                                                                           tllf/('
                                                                                                 ..
                                                                                                  %I/X (-y?.
                                                                                                           !'/Sheet>>
       REM ARKS
       $1,534,370.29 inUSC servedpursuanttoPreliminaryOrderofFo/ei
                                                                 ture.




                                                                                                                                                                  Form USM-285
                                                                                                                                                                      Rev.03/21
